     Case 1:20-cv-00989-CCC-MCC Document 63 Filed 03/29/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSTANCE WILSON ANDRESEN,                  :   CIVIL ACTION NO. 1:20-CV-989
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
COMMONWEALTH OF                             :
PENNSYLVANIA, et al.,                       :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 29th day of March, 2021, upon consideration of the report

(Doc. 43) of Magistrate Judge Martin C. Carlson, recommending that the court

grant the motion (Doc. 13) to dismiss filed by defendant Erica Shoaf and dismiss

pro se plaintiff Constance Wilson Andresen’s complaint against her with prejudice

for failure to allege any wrongdoing, failure to allege state action as required to

pursue a claim under 42 U.S.C. § 1983, and, as to Andresen’s claims for malicious

prosecution and false arrest, an inability to overcome the favorable-termination

rule of Heck v. Humphrey, 512 U.S. 477 (1994), and the court noting that Andresen

has filed a “reply opposition” to the report, (see Doc. 50), which we construe as an

objection, see FED. R. CIV. P. 72(b)(2), and following de novo review of the contested

portions of the report, see E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir.

2017) (quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned consideration” to the

uncontested portions, id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987)), the court finding Judge Carlson’s analysis to be well-reasoned and fully
     Case 1:20-cv-00989-CCC-MCC Document 63 Filed 03/29/21 Page 2 of 2




supported by the applicable law, and finding Andresen’s objection to be without

merit,1 it is hereby ORDERED that:

      1.     Magistrate Judge Carlson’s report (Doc. 43) is ADOPTED.

      2.     Shoaf’s motion (Doc. 13) to dismiss is GRANTED and Andresen’s
             complaint is DISMISSED with prejudice as to Shoaf.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania




      1
         Andresen’s objections fail to identify any error in Judge Carlson’s report.
Instead, the objections offer a 28-page summary of the facts that Andresen believes
support her various legal theories in this case. Even if we were to accept the alleged
facts as true, none of them cure the threshold deficiency identified in the report:
that Shoaf is not a state actor. We thus agree with Judge Carlson’s conclusion that
leave to amend as to this defendant would be futile.
